The foregoing opinion of CAMPBELL, C., is adopted as the opinion of the court. The judgment is reversed and the cause remanded with direction to enter judgment in favor of Ida C. Leibrandt as prayed in the amount of $5400 with interest at the rate of six per cent per annum from January 1, 1925, and costs of the action brought by Ida C. Leibrandt and her coplaintiffs, to be reduced by the amount of the note executed by Ida C. Leibrandt to the Cameron Trust Company and costs of the action based on that note.